             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 1 of 21




 1                                                                The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT TACOMA
10    NWDC RESISTANCE, and COALITION OF
      ANTI-RACIST WHITES,
11                                                         No. 3:18-cv-05860-RBL
12                          Plaintiffs,
                                                           FIRST AMENDED COMPLAINT
                                                           FOR DECLARATORY AND
13    IMMIGRATION & CUSTOMS                                INJUNCTIVE RELIEF
      ENFORCEMENT, RONALD DONATO
14    VITIELLO, in his official capacity as Acting
      Director of Immigration and Customs
15    Enforcement; and KIRSTJEN NIELSEN, in her
16    official capacity as Secretary of Homeland
      Security,
17
                            Defendants.
18
19
             This lawsuit challenges the practice of Defendant Immigrations and Customs
20
      Enforcement (“ICE”) to systematically surveil, detain, and deport immigrant activists who
21
      speak out about immigration policies and practices. ICE cannot seriously dispute that such a
22
      practice exists. For example, ICE admits it targeted Maru Mora-Villalpando, a member of
23
      Plaintiff Northwest Detention Center Resistance (“NWDC Resistance”), because of her “anti-
24
      ICE protests.” Ravi Ragbir was arrested after protests at his ICE check-in meeting, which ICE
25
      characterized as an unwanted “display of wailing kids and wailing clergy.” Daniela Vargas was
26
      arrested as she left a press conference supporting the Deferred Action for Childhood Arrivals
27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     INJUNCTIVE RELIEF - 1                                                         920 Fifth Ave., Suite 3300
                                                                                    Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                        206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 2 of 21




 1    (“DACA”) program. And Baltazar Aburto Gutierrez was arrested because, as an ICE agent told

 2    him, he had spoken to the newspaper.

 3            ICE’s actions have injured Plaintiffs NWDC Resistance and Coalition of Anti-Racist

 4    Whites (“CARW”). All these organizations have historically engaged in a significant amount of

 5    First Amendment-protected conduct. All have been forced to divert scarce resources to fighting

 6    ICE’s retaliation against activists, thereby frustrating their missions to draw attention to

 7    confront and challenge immigration detention conditions.

 8            Plaintiffs respectfully request that this Court vindicate their First Amendment rights by

 9    declaring ICE’s actions unconstitutional and enjoining its unlawful policy of retaliation.

10                                         JURISDICTION AND VENUE

11            1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

12    Plaintiffs’ claims arise under the laws and Constitution of the United States, including the First

13    Amendment.

14            2.      Venue is proper in this District under 28 U.S.C. § 1391. A substantial part of the

15    events giving rise to this action occurred in this District.

16            3.      An actual and justiciable controversy exists between the parties under 28 U.S.C.

17    § 2201, and this Court has authority to grant declaratory and injunctive relief, id. §§ 1351,

18    2201, 2202.

19                                                     PARTIES

20            4.      Plaintiff NWDC Resistance is a grassroots collective led by U.S. citizens and

21    undocumented immigrants and located in Tacoma, Washington. It is an unincorporated

22    association formed for the purposes of confronting human rights violations at the Northwest

23    Detention Center and dedicated to ending the detention and deportation of immigrants.

24            5.      Plaintiff Coalition of Antiracist Whites (“CARW”) is an organization of white

25    people located in Seattle, Washington. CARW works to undo institutional racism and white

26    privilege through education and organizing.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     INJUNCTIVE RELIEF - 2                                                             920 Fifth Ave., Suite 3300
                                                                                        Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                            206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 3 of 21




 1           6.        Defendant Immigration and Customs Enforcement (“ICE”) is a component of

 2    Department of Homeland Security (“DHS”), an executive department of the United States. It is

 3    headquartered in Washington, DC.

 4           7.        Defendant Ronald Donato Vitiello is Acting Director of ICE, and is sued in his

 5    official capacity only.

 6           8.        Defendant Kirstjen Nielsen is Secretary of DHS, and is sued in her official

 7    capacity only.

 8                                          FACTUAL ALLEGATIONS

 9           9.        Since January 2017, ICE has engaged in a pattern and practice of selectively

10    enforcing immigration laws against outspoken immigrant rights activists who publicly criticize

11    U.S. immigration law, policy, and enforcement.

12           10.       ICE has investigated, surveilled, harassed, raided, arrested, detained, and

13    deported those activists immediately following press appearances and news conferences. It has

14    detained spokespeople and directors of immigration advocacy organizations. It has surveilled

15    the organizations’ headquarters and targeted their members.

16           11.       This sharp spike in immigration enforcement targeting the most vocal

17    immigration activists is intended to stifle dissent. According to U.S. Representative Jerry

18    Nadler: “These are well-known activists who’ve been here for decades, and [ICE is] saying to

19    them: ‘Don’t raise your head.’” Similarly, U.S. Representative Luis Gutierrez has stated: “I

20    have long suspected that very vocal advocates were harshly targeted after they spoke out.”

21           12.       On January 26, 2018, thirty-one members of Congress sent a letter to ICE and

22    DHS expressing concern about the agencies’ targeting of activists, which they explained “may

23    create a broader chilling effect within the community, dissuading some immigrants from

24    invoking their legal rights for fear that doing so will result in retaliation by ICE.”

25           13.       On February 14, 2018, the Office of the United Nations High Commissioner for

26    Human Rights issued a statement that Mora-Villalpando’s “notice to appear at deportation

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     INJUNCTIVE RELIEF - 3                                                             920 Fifth Ave., Suite 3300
                                                                                        Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                            206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 4 of 21




 1    proceedings, received without warning, seems to be related to her advocacy work on behalf of

 2    migrant detainees.”

 3           14.     On February 16, 2018, the Inter-American Commission on Human Rights

 4    (“IACHR”) issued a statement expressing “deep concern” about allegations that the United

 5    States is targeting immigrant human rights defenders and community leaders for detention and

 6    deportation. The IACHR has identified Mora-Villalpando as one such activist.

 7           15.     On March 22, 2018, four members of Congress sent a letter to ICE expressing

 8    concern about retaliation against activists, stating that “the use of law enforcement resources to

 9    retaliate against critics and political opponents of the President is contrary to our most basic

10    democratic norms.”

11    I.     Known Instances of Activists Targeted by ICE for Speaking Out
12           A.      Daniela Vargas
13           16.     On March 1, 2017, in Jackson, Mississippi, ICE agents detained Daniela Vargas,

14    a 22-year-old activist and DACA recipient, as she left a news conference where she had spoken

15    alongside immigration advocacy groups. Vargas had witnessed ICE arrest her family the

16    previous month and was not detained then because she told officers that she had DACA status.

17    That status had expired, but Vargas was in the process of applying for renewal.

18           17.     ICE agents arrested Vargas minutes after she spoke to reporters outside Jackson

19    City Hall. A person who witnessed the arrest reported that ICE agents opened the car door

20    saying: “You know who we are and you know why we’re here.” Although she had a pending

21    DACA case, ICE agents explained that she was listed as a “visa overstay” and detained her.

22           B.      Migrant Justice
23           18.     ICE has targeted multiple members of Migrant Justice, a community-based non-

24    profit organization of Vermont dairy farmworkers and their families. A majority of Vermont

25    dairy workers are immigrants, and Migrant Justice has engaged in campaigns to defend the

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 4                                                            920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 5 of 21




 1    rights of their members as workers and as immigrants. Migrant Justice has sought to hold

 2    immigration enforcement agencies, including ICE, accountable for rights violations.

 3           19.     On March 17, 2017, ICE arrested Jose Enrique Balcazar Sanchez and Zully

 4    Victoria Palacios Rodriguez shortly after they left a meeting at Migrant Justice’s office.

 5    Balcazar Sanchez has been a visible Migrant Justice representative and publicly promoted

 6    policies to limit ICE’s entanglement with local law enforcement, serving as one of Migrant

 7    Justice’s primary spokespeople in its campaigns for driver’s licenses and for a fair and

 8    impartial policing policy, and on a task force to advise the Vermont Attorney General on

 9    immigration issues. Palacios Rodriguez is a key Migrant Justice organizer and was arrested

10    because she had overstayed her visa—a civil violation—by approximately eight months. She

11    was held without bail, which is atypical treatment for an immigrant who has overstayed a visa.

12           C.      Baltazar “Rosas” Aburto Gutierrez
13           20.     In early December 2017, ICE agents detained Baltazar “Rosas” Aburto

14    Gutierrez. The agents explicitly referenced the fact that Aburto Gutierrez had spoken to

15    newspapers in November 2017, which Aburto Guiterrez had done to speak out about the

16    circumstances of his partner’s arrest and deportation to Mexico. Although he made his

17    comments anonymously in a Seattle Times article, a second article in the Chinook Observer

18    reference his nickname, “Rosas,” and both articles reported his partner’s full name. When the

19    ICE agent approached Aburto Gutierrez, he said: “You are Rosas” and “You are the one from

20    the newspaper” and that “[m]y supervisor asked me to come find you because of what appeared

21    in the newspaper.”

22           D.      Ravi Ragbir
23           21.     Ravi Ragbir is the director of the immigrant advocacy group New Sanctuary

24    Coalition in New York City, a collection of 150 faith-based organizations, and chair of the

25    Board of Directors for Families for Freedom, a multi-ethnic human rights organization by and

26    for families facing and fighting deportation. A nationally recognized activist, Ragbir advocates

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     INJUNCTIVE RELIEF - 5                                                           920 Fifth Ave., Suite 3300
                                                                                      Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 6 of 21




 1    for immigrant rights and against immigration enforcement and detention, and has trained other

 2    advocates, allies, community organizers, and elected officials on those issues.

 3           22.     On January 11, 2018, during a routine check-in, with scores of Ragbir’s

 4    supporters rallying outside the federal building, ICE detained Ragbir with plans to deport him

 5    immediately based on a prior deportation order. An ICE agent had expressed anger at the press

 6    surrounding Ragbir’s prior ICE check-in.

 7           23.     Ragbir’s attorneys filed a motion for temporary restraining order in the U.S.

 8    District Court for the Southern District of New York to stay his impending deportation.

 9    Comparing the Trump administration’s immigration policies to those of an authoritarian

10    regime, U.S. District Judge Katherine B. Forrest said it was unconstitutional and cruel for

11    authorities to “pluck him out of his life without a moment’s notice.” Her decision likened ICE’s

12    actions to “treatment we associate with regimes we revile as unjust.”

13           E.      Jean Montrevil
14           24.     Jean Montrevil emigrated from Haiti with a green card in 1986, when he was 17

15    years old. Federal authorities ordered him deported in the early 1990s because of a conviction

16    for possession of cocaine. Notwithstanding his order of deportation, Montrevil was released

17    and spent more than two decades living and working in the United States on an Order of

18    Supervision. He started his own business, married a U.S. citizen, and had four U.S. citizen

19    children.

20           25.     With Ragbir, Montrevil co-founded the New Sanctuary Coalition. Like Ragbir,

21    he became a public figure in this role, advocating for the rights of undocumented immigrants

22    and organizing an accompaniment program for individuals facing frightening ICE check-ins.

23           26.     On January 3, 2018, while appeals were still pending in his immigration case,

24    ICE abruptly arrested Montrevil at his home and detained him. ICE deported him to Haiti less

25    than two weeks later, where he remains today.

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     INJUNCTIVE RELIEF - 6                                                          920 Fifth Ave., Suite 3300
                                                                                     Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                         206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 7 of 21




 1           27.     On January 18, 2018, hundreds of protesters rallied in support of Montrevil,

 2    demanding his return to the United States.

 3           F.      Eliseo Jurado
 4           28.     Eliseo Jurado was born in Mexico and came to the United States as a teenager.

 5    His father is a U.S. citizen; his mother is a green card holder. He is married to Encalada

 6    Latorre, a Peruvian woman who has taken sanctuary in churches in Boulder, Colorado since

 7    December 2016. The couple has two U.S. citizen children. Latorre has been the subject of

 8    extensive news coverage since she moved into a local church to avoid deportation.

 9           29.      On January 11, 2018, ICE detained Jurado after he left his home to run an

10    errand. Although local ICE Field Office Director Jeffrey Lynch denied that Jurado’s arrest was

11    related to his wife’s decision to take sanctuary, he confirmed in his statement that Jurado came

12    to the agency’s attention during an investigation into Latorre.

13           G.      Amer Othman Adi
14           30.     Amer Othman Adi, a 57-year-old businessman, husband and father, arrived in

15    the United States at age 19. He was placed into removal proceedings decades ago, accused of

16    entering a “sham” marriage to secure Lawful Permanent Resident (“LPR”) status. Adi was told

17    that he would be deported in 2016, but ICE granted a temporary stay.

18           31.     On January 16, 2018, ICE arrested and detained Adi. The stay remained in

19    effect. To protest his deportation, he began a hunger strike. Ohio Democratic congressman Tim

20    Ryan introduced a bill to grant Adi LPR, which would have allowed him to remain in the

21    United States. The House Judiciary Subcommittee on Immigration and Border Security

22    approved the bill, asking ICE to grant Adi a six-month stay of deportation. But ICE reversed its

23    stay and rejected the congressional request. Adi was deported to Jordan on January 29, 2018.

24

25

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     INJUNCTIVE RELIEF - 7                                                           920 Fifth Ave., Suite 3300
                                                                                      Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 8 of 21




 1           H.      Alejandra Pablos

 2           32.     Alejandra Pablos is a human rights activist who works as a field coordinator for

 3    the National Latina Institute for Reproductive Health. In her work, she has highlighted

 4    “crimmigration,” the system in which immigrants are funneled into the immigrant detention

 5    system from the criminal justice system.

 6           33.     In January 2018, she was arrested during a peaceful protest of immigration

 7    enforcement and detention outside a DHS office in Virginia.

 8           34.     At her next ICE check-in, in March 2018, Pablos was abruptly detained and

 9    shipped to Eloy Detention Center, despite having a pending asylum case. She spent more than

10    40 days in detention before an immigration judge ordered her released on bond.

11           I.      Sergio Salazar

12           35.     Sergio Salazar is a filmmaker and activist who came to the United States from

13    Mexico when he was 2 years old. He is committed to fighting deportations, police violence, and

14    corporate exploitation. He had status under the DACA program until its expiration on August 2,

15    2018, at which time he had applied for renewal.

16           36.     In July 2018, the San Antonio Express-News quoted Salazar as saying that he

17    and his group planned to remain in an encampment in front of an ICE processing facility until

18    “ICE no longer operates in San Antonio.”

19           37.     On August 2, 2018, ICE arrested Salazar at that encampment. The ICE agents

20    took him behind a Walmart and shackled him. The agents asked him to be an informant against

21    fellow protesters and told him that if he did, it could help his immigration case. They also told

22    him that his recent DACA renewal application had been denied because he was a “bad person.”

23           J.      Emilio Gutierrez-Soto

24           38.     Emilio Gutierrez-Soto is a journalist who arrived in the United States in 2008 to

25    request asylum, having fled his home in Mexico due to threats he had received for reporting on

26    corrupt government officials. His asylum proceedings are pending.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     INJUNCTIVE RELIEF - 8                                                           920 Fifth Ave., Suite 3300
                                                                                      Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 9 of 21




 1           39.     In October 2017, at the National Press Club, he accepted the Aubuchon Freedom

 2    of the Press award on behalf of journalists in Mexico, one of the most dangerous countries in

 3    the world for journalists. In his speech, he rebuked ICE and the Trump administration for their

 4    immigration policies and stated that the Administration “barter[s] away the international laws.”

 5           40.     On December 7, 2017, ICE took Gutierrez-Soto into custody.

 6           41.     His attorneys filed for a writ of habeas corpus, alleging among other things, that

 7    Gutierrez-Soto was targeted for detention due to his exercise of his First Amendment rights.

 8           42.     On July 10, 2018, the U.S. District Court for the Western District of Texas

 9    found that he had “offered enough evidence to create a genuine issue of material fact regarding

10    whether [ICE] violated [his] First Amendment rights” by offering evidence that ICE officials

11    targeted him because they did not approve of the negative press that he was generating.

12           43.     On July 27, 2018, ICE released Gutierrez-Soto from detention.

13           K.      Maru Mora-Villalpando
14           44.     Mora-Villalpando is a community organizer, trainer, and the founder of Latino

15    Advocacy, an immigrant rights group. She is also an active leader and member of NWDC

16    Resistance, which she and other undocumented immigrants founded to support hunger strikers

17    at NWDC. She has more than 15 years of experience working on issues of immigration, racial,

18    and reproductive justice. Her work focuses on highlighting and ending injustices committed by

19    local and federal authorities against immigrants and immigrant detainees.

20           45.     Over the past decade, Mora-Villalpando has organized multiple local and

21    statewide campaigns and protests in support of immigrants and immigrant detainees and against

22    ICE and other federal and local authorities. For example, in 2006, she organized a campaign in

23    Snohomish County to ensure immigrants in local hospitals are provided adequate language

24    interpretation. In 2007, she organized the Latino community in Lynwood to oppose the practice

25    of the Lynwood police hosting ICE agents in their police station. In 2011, she led an effort to

26    defeat four anti-immigrant bills in the 2011 Washington legislative session.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     INJUNCTIVE RELIEF - 9                                                          920 Fifth Ave., Suite 3300
                                                                                     Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                         206.622.3150 main · 206.757.7700 fax
            Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 10 of 21




 1           46.      Mora-Villalpando is regularly invited to speak in local, state and international

 2    forums as an expert on immigration detention and deportations in Washington and beyond. For

 3    example, in 2014, she served on the Blue-Ribbon Commission convened by the National Day

 4    Laborer’s Organizing Network, a commission tasked with putting together recommendations

 5    for then-President Obama on immigration-related executive actions. In October 2016, she

 6    attended a meeting in San Diego with the United Nations Working Group Against Arbitrary

 7    Detention, where she presented a talk about the current conditions in NWDC. In March 2017,

 8    she testified before the IACHR about the conditions faced inside NWDC. In 2017, she

 9    organized and carried out several “resistance workshops” across Washington to educate the

10    immigrant community about ICE’s and DHS’s February 2017 memos on enforcement

11    implementation, namely Executive Order 13768 (“Enhancing Public Safety in the Interior of

12    the United States,” published January 30, 2017), and then-DHS Secretary John Kelly’s

13    implementing memorandum (“Enforcement of the Immigration Laws to Serve the National

14    Interest,” signed February 20, 2017),

15           47.      Mora-Villalpando is also regularly featured and invited to comment on state and

16    local news items on immigration detention, deportation and enforcement. She has also written

17    news articles highlighting her work as an undocumented activist.

18           48.      In 2014, it became clear that ICE was tracking Mora-Villalpando. On August 4,

19    2014, she received a notification from LinkedIn, a profession-oriented social networking

20    service, that Bryan Wilcox, then deputy field office director at ICE Seattle, had viewed her

21    profile. On November 3, 2014, Mora-Villalpando received another notification that the

22    “Policy/Program Administrator at US Immigration and Customs Enforcement” had viewed her

23    LinkedIn profile.

24           49.      On December 20, 2017, Mora-Villalpando received a Notice to Appear at her

25    home address.

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 10                                                           920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 11 of 21




 1
             50.     On January 26, 2018, Mora-Villalpando received from Senator Maria
 2
      Cantwell’s office a copy of her I-213, a document that ICE uses to record its evidence against a
 3
      person against whom it is initiating removal proceedings. Dated December 7, 2017, the I-213
 4
      notes Mora-Villalpando’s “extensive involvement with anti-ICE protests and Latino advocacy
 5
      programs” and that she “has become a public figure.” The I-213 contains only one piece of
 6
      evidence: a media interview that she gave to “Whatcom News.”
 7
             51.     On February 13, 2018, Mora-Villalpando discovered that the Washington State
 8
      Department of Licensing (“WA-DOL”) provided her address to ICE upon ICE’s request. On
 9
      February 14, 2018, WA-DOL sent her a copy of their e-mail to ICE, which was addressed to
10
      the same ICE officer who signed her I-213, Timothy Black.
11
             52.     Mora-Villalpando has dedicated her life to the fight for immigrant justice,
12
      demanding an end to detention and deportation. None of the usual triggers for deportation—
13
      such as contact with the police, raids, or prior deportations—apply in her case. ICE only knows
14
      about her because of her political work.
15
      II.    ICE’s Retaliation In Violation of First Amendment Has Required Allies to Divert
16           Scarce Resources and Has Frustrated Their Missions

17           A.      NWDC Resistance

18           53.     In the spring of 2014, a group of undocumented activists founded NWDC

19    Resistance after immigrant detainees in NWDC, an ICE detention facility, initiated a hunger

20    strike to protest their detention and inhumane conditions at the facility.

21           54.     Today, NWDC Resistance is aimed at dismantling an immigration system that

22    profits from the separation of families and exploitation of undocumented communities. The

23    organization fulfills its mission by supporting hunger strikes, organizing communities, working

24    with families, accompanying immigrants to court and ICE check-ins, running campaigns

25    related to stopping deportations, protesting ICE, engaging the media, and making the public

26    aware of ICE’s practices.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                     Davis Wright Tremaine LLP
                                                                                              L AW O FFICE S
     INJUNCTIVE RELIEF - 11                                                              920 Fifth Ave., Suite 3300
                                                                                          Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                              206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 12 of 21




 1           55.     NWDC, a private for-profit facility owned and operated by the GEO Group, is

 2    one of the largest detention centers in the country, with a capacity to hold up to 1,575

 3    immigrants. People arrive at NWDC following transfer from local law enforcement custody,

 4    immigration raids, or transfer from the nation’s borders. Up to 200 people, mostly women,

 5    many seeking asylum, are transferred from the U.S.-Mexico border to NWDC each month.

 6           56.     NWDC Resistance’s members include documented and undocumented

 7    immigrants, some of whom are detained at NWDC, others of whom are family members of

 8    detainees, and all of whom are concerned about immigration enforcement, detentions, and

 9    deportations because they or their family are at risk of deportation.

10           57.     Between 2014 and 2018, NWDC Resistance supported or helped organize

11    thirteen hunger strikes in the NWDC and two hunger strikes in a protest encampment outside

12    the facility. They supported the hunger strikers by sharing their stories with the public, through

13    actions and media work, and by putting money in their commissary accounts so that they could

14    make phone calls to share their stories with the outside world

15           58.     Between 2014 and present, NWDC Resistance instituted regular solidarity days

16    outside NWDC aimed at shedding light on all parties implicated in the abuses against

17    immigrant detainees, and at giving non-immigrant communities, including the Coalition of

18    Anti-Racist Whites (“CARW”), the opportunity to participate and join efforts to end

19    deportations and detentions. These events, frequent in 2017, became less frequent as NWDC

20    Resistance concentrated its efforts on fighting Mora-Villalpando’s deportation in 2018.

21           59.     As part of these events, NWDC Resistance has spoken with family members

22    visiting loved ones inside the detention facility to learn about conditions, and to bring those

23    individuals, many of whom are undocumented immigrants, into advocacy work. These

24    solidarity days also make a public show of support for detainees, and they often attract media

25    attention.

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 12                                                           920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 13 of 21




 1             60.   NWDC Resistance has helped maintain resistance efforts inside NWDC by

 2    reporting on abuses. Examples include NWDC denying a detainee with a cancerous tumor

 3    access to surgery, holding a detainee in solitary confinement for over a year, denying the

 4    release of over sixty Cuban asylees even though most had received determinations that they had

 5    a credible fear of persecution in Cuba, and refusing to fix broken air conditioning in a pod for

 6    weeks.

 7             61.   Since late 2017, ICE’s targeting of immigrant rights activists such as Mora-

 8    Villalpando has significantly reduced NWDC’s capacity to fulfill its mission. NWDC has had

 9    to shift its focus to helping defend Mora-Villalpando. For example, NWDC Resistance has

10    organized a legal defense committee, which has recruited and worked with lawyers to

11    coordinate political actions that operate alongside legal court dates and legal filings; diverted

12    donations to the removal defense; helped Mora-Villalpando prepare for deportation

13    professionally and personally; organized rallies to support Mora-Villalpando; and coordinated a

14    press strategy to publicize how she is fighting her removal case.

15             62.   The organization’s members have reduced their participation in activities and

16    meetings because they fear retaliation from ICE. In particular, two undocumented leaders in the

17    organization, who have attended dozens of gatherings combined and spoken to the news media,

18    no longer attend any gatherings or ever speak to the media.

19             63.   In the fall of 2017, NWDC Resistance organized a retreat in which they had

20    planned a “Road to Detention” campaign where they intended to march in protest of NWDC

21    and ICE between Tacoma and the northern border. The entire NWDC Resistance team planned

22    to work on this event, which would have involved walking from Blaine to Tacoma and taken

23    hundreds of hours of work. NWDC Resistance had to drop this plan entirely because Mora-

24    Villalpando was placed in removal proceedings, causing the organization to divert its resources

25    to confronting that challenge.

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 13                                                           920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 14 of 21




 1           64.     NWDC has also received less information from detainees inside NWDC as

 2    consequence of ICE’s activities. NWDC Resistance gains information from detainees, which

 3    they use to promote media stories and public campaigns, through telephone calls, funded by

 4    donations to commissary accounts by NWDC Resistance. Activities to support targeted

 5    activists have displaced trips to NWDC to meet with detainees to learn about their experiences

 6    inside the detention center. NWDC Resistance members, including Mora-Villalpando, have

 7    been less able to deposit funds into commissary accounts and at times been unable to answer

 8    the phone since they have been organizing in relation to Mora-Villalpando’s removal

 9    proceedings. As a result, they get less information about conditions inside the facility and are

10    less able to transmit these messages to a public audience.

11           65.     For example, NWDC Resistance members answered fewer phone calls from

12    detainees during the February 2018 hunger strike because they were focused on Mora-

13    Villalpando’s case. They were unable to follow up with some hunger strikers who were

14    reportedly beaten by guards, with the exception of one individual for whom they found counsel.

15    NWDC Resistance missed an opportunity to educate the public and pressure GEO with these

16    additional stories. Mora-Villalpando plays a key role in providing this support to hunger

17    strikers because detainees trust and engage with activists who are undocumented themselves.

18           66.     Since Mora-Villalpando was placed in removal proceedings, some members of

19    NWDC Resistances have stopped attending regular meetings or actions. Even during protests

20    and actions in which undocumented members do attend, they do not engage in certain frontline

21    activities. In June 2018, NWDC Resistance organized an action blocking traffic in front of the

22    Seattle ICE office to highlight the collaboration between ICE and the Seattle Police

23    Department. While nine NWDC Resistance members took part in the action blocking traffic,

24    Mora-Villalpando and at least two other undocumented members remained on the sidewalk

25    because they feared ICE retaliation.

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     INJUNCTIVE RELIEF - 14                                                          920 Fifth Ave., Suite 3300
                                                                                      Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 15 of 21




 1           67.      NWDC Resistance has also not been able to effectively connect detainees in

 2    NWDC with media outlets since ICE’s retaliation began. In the past, current and former

 3    detainees would regularly speak with the media using their names and telling their stories. In

 4    2018, detainees at NWDC and individuals who have been released from detention have been

 5    less likely to respond to NWDC Resistance’s requests to respond to media inquiries. When

 6    individuals do respond to NWDC Resistance’s media requests, they only agree if they can

 7    speak anonymously, such as by using only initials and having their voice altered or face

 8    blurred. NWDC Resistance no longer responds to media requests where reporters are asking to

 9    speak with current or former detainees because NWDC Resistance knows that they can no

10    longer recruit those people to serve as spokespeople due to their fear.

11           68.     NWDC Resistance’s members face the threat of targeted surveillance and

12    deportation proceedings for engaging in constitutionally protected speech, as demonstrated by

13    ICE’s targeting of Mora-Villalpando and other advocates. NWDC Resistance’s mission

14    depends on undocumented persons speaking out, and ICE’s practice of targeting such persons

15    therefore compromises NWDC Resistance’s mission.

16           B.      Coalition of Anti-Racist Whites
17           69.     CARW’s mission is to undo institutional racism and white privilege through

18    education and organizing in white communities and active support of anti-racist, people of

19    color-led organizations.

20           70.     CARW members believe that as recipients of white privilege, they have a

21    special responsibility to work toward racial justice on an individual, collective, and institutional

22    level by educating white communities and mobilizing them to support people of color-led

23    organizing.

24           71.     CARW’s Migrant Justice Solidarity group works against the injustices of the

25    immigration detention and deportation systems and for change that promotes the rights and

26    dignity of all persons by following the leadership of undocumented immigrant activists.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 15                                                           920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 16 of 21




 1           72.     To support the Washington movement against immigration enforcement and

 2    detention, CARW provides logistical support for immigrant-led events, and amplifies the

 3    voices of immigrant activists by mobilizing other white U.S. citizens to get involved in the

 4    fight. They ask undocumented activist leaders what those leaders need and do those things.

 5    CARW’s agenda is expressly set by undocumented activist leaders.

 6           73.     For example, CARW members support logistics for immigrant-led events at

 7    monthly solidarity days at NWDC under the leadership of Mora-Villalpando, NWDC

 8    Resistance, and other undocumented immigrant activists. These events highlight the injustice of

 9    immigration detention. They bring public attention, including media coverage, to the abuses

10    inside the detention facility and the brave resistance of hunger strikes among the detainees.

11    These goals are set by undocumented activist leaders, such as Mora-Villalpando.

12           74.     The solidarity days are important because, in addition to the public attention

13    they draw to detention conditions, they also provide an entry point for families of detainees to

14    join the organizing work and become new sources of undocumented leadership.

15           75.     At the solidarity days, CARW members help speak with families who are

16    visiting loved ones inside the facility. Through these conversations, they learn about the

17    conditions inside the facility, including mistreatment and medical neglect. They also learn

18    about detainee hunger strikes. The events attract media coverage and draw public attention to

19    the conditions at NWDC.

20           76.     CARW welcomes detainee families to join the organizing work by participating

21    in future events, including media events, which are designed to make a public demonstration to

22    NWDC and GEO that the public is watching their actions and holding them accountable. Some

23    of these family members become new activist leaders for the movement.

24           77.     CARW members also mobilize community members to support immigrants at

25    their removal hearings or accompany them to their ICE check-in meetings so that those

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                 Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     INJUNCTIVE RELIEF - 16                                                          920 Fifth Ave., Suite 3300
                                                                                      Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 17 of 21




 1    immigrants feel secure and loved by the community in difficult and frightening circumstances,

 2    and again, so that ICE understands that the public is watching their actions.

 3           78.     Since Mora-Villalpando has been placed in removal proceedings in retaliation

 4    for her immigrant rights activities, CARW members have had to divert significant resources to

 5    supporting her case. They have provided logistics and support for three rallies on her behalf.

 6           79.     In June 2018, CARW was unable to host a solidarity day at NWDC because

 7    they were too busy organizing support and logistics for a rally on the day of Mora-

 8    Villalpando’s removal proceedings in Seattle on June 26, 2018.

 9           80.     Dozens of families visit the detention center each weekend, so CARW lost the

10    opportunity to speak to dozens of individuals that otherwise would have passed by their

11    canopy, and they lost the opportunity to learn about those individuals’ stories, elevate those

12    stories in the public eye and in the media, and recruit these individuals to participate in

13    advocacy.

14           81.     When CARW missed the June 2018 solidarity day, it also was unable to fulfill

15    its commitment to accompany an immigrant to his ICE check-in meeting that same day.

16           82.     CARW relies on undocumented immigrant rights activists because CARW’s

17    entire mission is predicated on following the leadership of those activists. Without them,

18    CARW would cease to exist because it is anathema to their mission for white people to make

19    decisions about the direction of their activism. Those decisions are made by the undocumented

20    activists. These undocumented activists have prioritized elevating the stories of detainees at

21    NWDC by drawing public attention and media coverage and supporting immigrants by

22    accompanying them to ICE check-ins and removal hearings, and to send a message to ICE that

23    people are watching what the agency is doing.

24           83.     For this reason, if an undocumented immigrant rights activist is targeted by ICE,

25    CARW’s mission is undermined, and they must drop their normal activities and support the

26    targeted activist to protect her from deportation.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                  Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     INJUNCTIVE RELIEF - 17                                                           920 Fifth Ave., Suite 3300
                                                                                       Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                           206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 18 of 21




 1             84.   ICE’s threat to undocumented activists frustrates its mission because it is a

 2    threat to CARW’s very existence.

 3                                             Claim for Relief

 4                      First Cause of Action: Violation of the First Amendment

 5             85.   Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth in this

 6    Count.

 7             86.   The First Amendment to the United States Constitution guarantees Plaintiffs the

 8    rights to speak freely, to associate freely, and to receive information.

 9             87.   Plaintiffs exercise these rights when they speak about or organize against United

10    States policies on immigration, immigrant detention, and deportation.

11             88.   Defendants’ have targeted members of NWDC Resistance who exercise their

12    First Amendment right to speak about or organize against United States immigration policies.

13             89.   These practices have silenced undocumented members of NWDC Resistance

14    and resulted in decreased group membership.

15             90.   These practices have also resulted in the resignation of two former NWDC

16    Resistance leaders.

17             91.   These practices have frustrated NWDC Resistance’s goal of raising awareness

18    about issues relating to United States immigration policies, including NWDC, by decreasing

19    their media presence and undermining their core advocacy strategy.

20             92.   This is a violation of NWDC Resistance’s rights to speak, assemble, and

21    associate.

22             93.   Defendants’ retaliatory practices have forced CARW to divert significant

23    resources to the protection and defense of immigrant rights activists at the cost of fulfilling

24    those organizations’ stated missions to speak out on political issues.

25      Second Cause of Action: Violation of the Due Process Clause of the Fifth Amendment

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     INJUNCTIVE RELIEF - 18                                                            920 Fifth Ave., Suite 3300
                                                                                        Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                            206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 19 of 21




 1             94.      Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth in this

 2    Count.

 3             95.      Plaintiffs have a liberty interest under the Due Process Clause in speaking with,

 4    receiving information from, and associating with undocumented immigrants.

 5             96.      Defendants’ retaliatory practices violate Plaintiffs’ substantive due process

 6    rights because they further no legitimate purpose, much less a compelling government interest.

 7                   Third Cause of Action: Violation of the Administrative Procedure Act

 8             97.      Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth in this

 9    Count.

10             98.      This Court has jurisdiction to review the claim and provide relief to Plaintiffs

11    pursuant to 5 U.S.C. §§ 701-705.

12             99.      ICE’s pattern and practice of selectively enforcing immigration laws against

13    outspoken immigrant rights activists is, on information and belief, the realization of a policy

14    statement prioritizing immigration enforcement against vocal immigration activists with the

15    intention of stifling dissent.

16             100.     ICE’s policy of selectively enforcing immigration laws against outspoken

17    immigrant rights activists violates the First and Fifth Amendments to the United States

18    Constitution.

19             101.     ICE’s policy of selectively enforcing immigration laws against outspoken

20    immigrant rights activists violates established Executive Orders and agency policies, including

21    but not limited to Executive Order 13768 (“Enhancing Public Safety in the Interior of the

22    United States,” published January 30, 2017), and the DHS Secretary implementing

23    memorandum (“Enforcement of the Immigration Laws to Serve the National Interest,” signed

24    February 20, 2017), setting priorities for immigration enforcement, none of which permit using

25    immigration enforcement to retaliate against immigrant rights activists for their protected

26    political speech.

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                     Davis Wright Tremaine LLP
                                                                                              L AW O FFICE S
     INJUNCTIVE RELIEF - 19                                                              920 Fifth Ave., Suite 3300
                                                                                          Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                              206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 20 of 21




 1             102.   It additionally violates Executive Order 13798 (“Promoting Free Speech and

 2    Religious Liberty,” signed May 4, 2017), which directs all federal agencies to “respect and

 3    protect the freedom of persons and organizations to engage in religious and political speech.”

 4             103.   ICE’s policy of selectively enforcing immigration laws against outspoken

 5    immigrant rights activists is arbitrary, capricious and otherwise not according to law, and

 6    contrary to the constitutional rights of Plaintiffs, in violation of 5 U.S.C. § 706.

 7             Fourth Cause of Action: Violation of Equal Protection Clause

 8             104.   Plaintiffs repeat and reallege the preceding paragraphs as if fully set forth in this

 9    Count.

10             105.   The Due Process Clause of the Fifth Amendment incorporates a guarantee of

11    equal protection and prohibits unjustified discrimination by federal actors.

12             106.   On information and belief, ICE’s policy of selectively enforcing immigration

13    laws against outspoken immigrant rights activists disproportionately impacts Latinos.

14             107.   This policy violates the rights of Plaintiffs, their members, and third parties

15    under the Fifth Amendment because the policy is motivated by discriminatory animus against

16    Latinos, as evidenced by the President’s many pre-presidential and post-presidential statements

17    expressing such animus. See Regents of the Univ. of California v. U.S. Dep't of Homeland Sec.,

18    908 F.3d 476, 519 (9th Cir. 2018).

19                                         PRAYER FOR RELIEF

20             WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and:

21                    a. Declare that ICE’s policy of retaliatory enforcement of the immigration law

22                       against activists based on their protected political speech about U.S.

23                       immigration law violates the First and Fifth Amendments;

24                    b. Enter a permanent injunction restraining Defendants from selectively

25                       enforcing the immigration law against any individual—including, without

26                       limitation, through investigation, surveillance, detention, deportation, or any

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                                   Davis Wright Tremaine LLP
                                                                                            L AW O FFICE S
     INJUNCTIVE RELIEF - 20                                                            920 Fifth Ave., Suite 3300
                                                                                        Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                            206.622.3150 main · 206.757.7700 fax
            Case 3:18-cv-05860-RBL Document 13 Filed 12/20/18 Page 21 of 21




 1                      other adverse enforcement action—based on the individual’s protected

 2                      political speech about U.S. immigration law and policy;

 3                  c. Award Plaintiffs costs and reasonable attorneys’ fees; and

 4                  d. Order such other relief as this Court may deem just and proper.

 5    Respectfully submitted,

 6           DATED this 20th day of December, 2018.
 7
                                                     Davis Wright Tremaine LLP
 8                                                   Attorneys for Plaintiffs
 9
                                                    By /s/ Ambika K. Doran
10                                                      Bruce E.H. Johnson, WSBA #7667
                                                        Ambika K. Doran, WSBA #38237
11                                                      Max Hensley, WSBA #47030
                                                        Robert E. Miller, WSBA #46507
12                                                      Rachel H. Herd, WSBA #50339
                                                        920 Fifth Avenue, Suite 3300
13                                                      Seattle, WA 98104
                                                        Telephone: 206-757-8030
14                                                      Fax: 206-757-7030
                                                 E-mail: brucejohnson@dwt.com,
15                                               ambikadoran@dwt.com, maxhensley@dwt.com,
                                                 robertmiller@dwt.com, rachelherd@dwt.com
16
                                                     NATIONAL IMMIGRATION PROJECT OF THE
17                                                   NATIONAL LAWYERS GUILD
18                                                      Elizabeth Simpson,* NC # 41596
                                                        Khaled Alrabe,* NY Bar Reg. # 5542311
19                                                      89 South Street # 603
                                                        Boston, MA 02111
20                                                      617-227-9727
                                                        617-227-5495 (fax)
21                                                      elizabeth@nipnlg.org
                                                        khaled@nipnlg.org
22
                                                 * pro hac vice applications pending
23

24

25

26

27
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND                             Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     INJUNCTIVE RELIEF - 21                                                      920 Fifth Ave., Suite 3300
                                                                                  Seattle, WA 98104-1610
     4842-3930-0995v.1 0201359-000001                                      206.622.3150 main · 206.757.7700 fax
